EXHIBIT 99.3 BALLARD POWER SYSTEMS INC. ANNUAL INFORMATION FORM MARCH 15, 2010 TABLE OF CONTENTS CORPORATE STRUCTURE Name, Address and Incorporation Intercorporate Relationships OUR BUSINESS Recent History Siemens VDO Transaction AFCC Transaction Superior Plus Transaction Ebara Ballard Corporation Transaction Sale and Lease-back of Head Office Dantherm Power Transaction Strategy Revenues from Market Segments Our Markets and Products Product Overview Fuel Cell Products and Servicing Motive Power Material Handling Heavy-Duty/Buses Stationary Power Back-up Power and Supplemental Power Distributed Generation Contract Technical Services and Manufacturing Services Material Products Impact of Regulations and Public Policy United States Other Jurisdictions Research and Product Development Intellectual Property Manufacturing Facilities Human Resources Competition Fuel Cell Products and Servicing Motive Power Stationary Power Material Products Friction Products Fuel Cell Products SHARE CAPITAL AND MARKET FOR SECURITIES 2 2 2 3 3 4 4 5 5 5 6 6 7 9 9 10 10 10 11 13 13 14 15 15 16 16 17 17 18 18 19 20 20 20 20 22 23 23 23 23 - i - DIVIDEND RECORD AND POLICY DIRECTORS AND OFFICERS Board of Directors Corporate Governance Board Composition Share Ownership Guidelines Roles and Responsibilities Board Orientation and Education Shareholder Feedback and Communication Board and Director Performance Evaluations Compliance in Canada and the United States Board Committees Audit Committee Management Development, Nominating & Compensation Committee Corporate Governance Committee Executive Officers Shareholdings of Directors and Senior Officers TRANSFER AGENT AND REGISTRAR MATERIAL CONTRACTS Detailed Description of the AFCC Transaction and Associated Material Contracts Transfer of Automotive Fuel Cell Research and Development Assets Employee Transfers Termination of Automotive Alliance Amendment of Articles Arrangements with respect to AFCC Treatment of Intellectual Property Service Arrangements with AFCC Detailed Description of the Superior Plus Transaction and Associated Material Contracts Stock Exchange Listings Security Certificates Indemnification Arrangements RISK FACTORS ADDITIONAL INFORMATION APPENDIX "A" Board of Directors Mandate APPENDIX "B" Director Terms of Reference APPENDIX "C" Audit Committee Mandate 25 25 25 28 29 30 30 31 32 32 32 33 33 36 36 37 38 38 38 39 39 40 40 41 41 42 44 44 45 46 46 47 55 56 60 62 - ii - APPENDIX "D" Management Development, Nominating & Compensation Committee Mandate APPENDIX "E" Corporate Governance Committee Mandate 79 85 - iii - This Annual Information Form and the documents incorporated by reference herein contain forward-looking statements that are based on the beliefs of management and reflect our current expectations as contemplated under the safe harbor provisions of Section 21E of the United States Securities Exchange Act of 1934, as amended.When used in this Annual Information Form, the words "estimate", "project", "believe", "anticipate", "intend", "expect", "plan", "predict", "may", "should", "will", the negatives of these words or other variations thereof and comparable terminology are intended to identify forward-looking statements.Such statements reflect our current views with respect to future events based on currently available information and are subject to risks and uncertainties that could cause actual results to differ materially from those contemplated in those forward-looking statements, including, without limitation the following risks and uncertainties which are discussed in the section of this Annual Information Form entitled "Risk Factors": we may not be able to achieve commercialization of our products on the timetable we anticipate, or at all; we expect our cash reserves will be reduced due to future operating losses, and we cannot provide certainty as to how long our cash reserves will last or that we will be able to access additional capital when necessary; we may not be able to successfully execute our business plan; potential fluctuations in our financial and business results makes forecasting difficult and may restrict our access to funding for our commercialization plan; exchange rate fluctuations are beyond our control and may have a material adverse effect on our business, operating results, financial condition and profitability; commodity price fluctuations are beyond our control and may have a material adverse effect on our business, operating results, financial condition and profitability; a mass market for our products may never develop or may take longer to develop than we anticipate; we have limited experience manufacturing fuel cell products on a commercial basis; we are dependent on third party suppliers for the supply of key materials and components for our products; we are dependent upon Original Equipment Manufacturers and System Integrators to purchase certain of our products; global economic conditions are beyond our control and may have an adverse impact on our business or our key suppliers and/or customers; public policy and regulatory changes could hurt the market for our products; we depend on our intellectual property, and our failure to protect that intellectual property could adversely affect our future growth and success; we may be involved in intellectual property litigation that causes us to incur significant expenses or prevents us from selling our products; we currently face and will continue to face significant competition; we could lose or fail to attract the personnel necessary to run our business; we could be liable for environmental damages resulting from our research, development or manufacturing operations; our products use flammable fuels, which could subject our business to product liability claims; and the other risks and uncertainties discussed elsewhere in this Annual Information Form. The forward-looking statements contained in this Annual Information Form speak only as of the date of this Annual Information Form.Except as required by applicable legislation, Ballard does not undertake any obligation to release publicly any revisions to these forward-looking statements to reflect events or circumstances after the date of this Annual Information Form, including the occurrence of unanticipated events. - 1 - CORPORATE STRUCTURE Name, Address and Incorporation Ballard was incorporated on November 12, 2008 under the Canada Business Corporations Act, under the name "7076991 Canada Inc.".Ballard changed its name to "Ballard Power Systems Inc." on December 31, 2008.Ballard's head office is located at 9000 Glenlyon Parkway, Burnaby, British Columbia, Canada V5J 5J8 and its registered office is located at Suite 1700, 666 Burrard Street, Vancouver, British Columbia, Canada V6C 2X8. In this Annual Information Form, references to "Corporation", "Ballard", "BPS", "we", "us" and "our" refers to Ballard Power Systems Inc. and, as applicable, its subsidiaries.All dollar amounts are in United States dollars unless otherwise indicated. Intercorporate Relationships We have four principal subsidiaries and affiliates: Ballard Material Products Inc., a Delaware corporation that develops and manufactures carbon fiber products for use in the automotive and fuel cell markets; Dantherm Power, a Denmark-based corporation jointly owned with Danfoss A/S and Dantherm A/S that develops clean energy backup power systems across Europe; AFCC Automotive Fuel Cell Cooperation Corp. ("AFCC"), a British Columbia corporation that develops fuel cell products for the automotive fuel cell market; and BDF IP Holdings Ltd. ("IP Holdings"), a Canadian corporation that holds intellectual property assets. The following chart shows these principal subsidiaries and affiliates, their respective jurisdictions of incorporation and our percentage of share ownership in each of them, all as of March 15, 2010: Notes (1) The Corporation holds a 45.1% interest in Dantherm Power, with the remaining 54.9% held by Dantherm A/S and Danfoss A/S.The Corporation maintains a controlling interest through its control of the Dantherm Power board of directors. - 2 - (2) The Corporation holds a 19.9% minority interest in AFCC with 50.1% held by Daimler AG and 30% held by Ford Motor Company.Ballard’s minority interest in AFCC is the subject of a forward-sale arrangement with Ford Motor Company (see the "Detailed Description of the AFCC Transaction - Arrangements with respect to AFCC" section of this Annual Information Form). (3) The Corporation holds all of the non-voting, participating shares of IP Holdings and 34% of the voting, non-participating shares of IP Holdings, with each of Daimler AG and Ford Motor Company holding 33% of the voting, non-participating shares. OUR BUSINESS At Ballard, we are building a clean energy growth company.We are recognized as a world leader in proton exchange membrane ("PEM") fuel cell development and commercialization.Our principal business is the design, development, manufacture, sale and service of fuel cell products for a variety of applications, focusing on motive power (material handling and heavy-duty/buses) and stationary power (back-up and supplemental power and distributed generation) markets.A fuel cell is an environmentally clean electrochemical device that combines hydrogen fuel with oxygen (from the air) to produce electricity.The hydrogen fuel can be obtained from natural gas, kerosene, methanol or other hydrocarbon fuels, or from water through electrolysis.As long as fuel is supplied, the fuel cell produces electricity efficiently and continuously without combustion, with water and heat as the main by-products when hydrogen is used as the fuel source.Ballard® fuel cell products feature high fuel efficiency, low operating temperature, low noise and vibration, compact size, quick response to changes in electrical demand, modular design and environmental cleanliness. The original predecessor to the Corporation was founded in 1979 under the name "Ballard Research Inc." to conduct research and development on high-energy lithium batteries.In the course of investigating environmentally clean energy systems with commercial potential, we began to develop fuel cells and have been developing fuel cell products since 1983. As a result of our successes in developing fuel cells, we entered into a number of strategic alliances to pursue, develop and commercialize fuel cells for specific markets with industry leaders in those markets.This included an alliance to develop and commercialize automotive fuel cells with Daimler AG ("Daimler") and Ford Motor Company ("Ford"), and an alliance to develop and commercialize residential cogeneration systems with Ebara Corporation ("Ebara"). Recent History Over the past three years, we have been focusing on our core fuel cell business and on markets with near-term commercial prospects. As a result, we sold our automotive fuel cell systems operations to DaimlerChrysler AG and Ford on August 31, 2005.We subsequently sold our electric drive operations to Siemens VDO Automotive Corporation ("Siemens VDO") on February 15, 2007.Finally, we completed our exit - 3 - from the automotive business by selling our automotive fuel cell research and development assets to AFCC on January 31, 2008.Following completion of these dispositions, we identified a way to extract value from Ballard’s tax attributes through a restructuring transaction with Superior Plus Income Fund ("Superior Plus"), which was completed on December 31, 2008.On December 21, 2009,we closed an agreement with a financial institution to monetize our rights under the purchase agreement with Ford relating to our 19.9% equity interest in AFCC for initial net proceeds of approximately $34 million and a further contingent payment of $7.5 million due on or before January 31, 2013.On January 18, 2010, we acquired a controlling interest in Dantherm Power, a Denmark-based corporation, which develops clean energy backup power through utilization of our hydrogen fuel cell technology. Siemens VDO Transaction We sold our electric drive operations, based in Dearborn, Michigan, to Siemens VDO as the electric drive operations were not core to our fuel cell stack strategy and had limited revenue potential and high cash consumption in the near-term.The sale was completed in February 2007.Proceeds from the sale were approximately $4 million, before purchase price adjustments.As a result of the transaction, we recorded a net loss of approximately $108 million, which consisted primarily of a non-cash write-down of goodwill.The sale reduced Ballard’s operating cash consumption by approximately $10 million per year.Operating cash consumption is a non-GAAP measure.Please see our management’s discussion and analysis for a description of this measure and a reconciliation of this measure to GAAP. AFCC Transaction As a result of an extensive strategic review process, consistent with our focus on our core fuel cell business and commitment to continue to improve our financial performance in the near and medium term by focusing on near-term commercial fuel cell markets, we sold certain of our automotive fuel cell research and development assets to AFCC in January 2008 (the "AFCC Transaction"). The purpose of the AFCC Transaction was to decrease our investment in automotive fuel cell research and development due to its high cost, uncertainties surrounding government mandates relating to the adoption and deployment of automotive fuel cell powered vehicles, the lengthening timeline to automotive fuel cell commercialization, and the negative impact of these factors on our production volumes and revenues.The AFCC Transaction allowed us to focus our efforts on the development and commercialization of fuel cells for non-automotive applications, such as material handling, back-up power and supplemental power while limiting our fuel cell products in the automotive market to buses.In addition, our continuing involvement with automotive products and services for AFCC is on a contract basis under which we are paid on a profitable basis. - 4 - Superior Plus Transaction Our Audit Committee regularly reviews Ballard’s tax position.As we did not expect to be in a position to make full use of our tax attributes for the foreseeable future, in 2005 management reviewed opportunities to extract value from these tax attributes.Following the AFCC Transaction, Ballard revisited the issue of its tax attributes and engaged financial advisors to assist in identifying and negotiating a transaction.This process led to the execution of an agreement on October 30, 2008 with Superior Plus, under which Ballard's old corporate entity agreed to transfer its entire business and operations, including all assets, liabilities, directors, management and employees, but excluding its tax attributes, to the Corporation, and subsequently allowed Superior Plus to use Ballard’s old corporate entity as a vehicle to complete its conversion from an income trust to a corporation (the "Superior Plus Transaction").Under the Superior Plus Transaction, shareholders exchanged their common shares in the capital of Ballard’s old corporate entity for common shares in the capital of the Corporation on a one-for-one basis, and Superior Plus obtained 100% of the common shares in the capital of Ballard’s old corporate entity.Since the completion of the Superior Plus Transaction, Ballard has continued to carry on its business operations as a public entity with all of the assets (including its intellectual property rights) as it had prior to the Superior Plus Transaction. We obtained several benefits from the Superior Plus Transaction, including net cash proceeds of $33 million and the creation of a new Canadian tax basis, which Ballard may apply in sheltering future taxable income. Further details of the Superior Plus Transaction are provided in the "Detailed Description of the Superior Plus Transaction" section of this Annual Information Form. Ebara Ballard Corporation Transaction In May 2009, we decided to discontinue operations of Ebara Ballard Corporation, our joint venture company with Ebara, as it became evident that the timeframe to commercialization for the residential cogeneration market in Japan was longer than anticipated, and due to an increasing investment requirement for continued system development work.Ebara Ballard was dissolved in October 2009.As a result of the transaction, we recorded a one-time non-cash gain of approximately $10.8 million (including $2.4 million of equity losses recorded in 2009 prior to the dissolution). Sale and Lease-back of Head Office In December 2009, we entered into a sale-and-leaseback agreement pursuant to which Ballard will sell its head office building located in Burnaby, British Columbia in return for net cash proceeds of approximately $20 million.We also entered into an - 5 - initial fifteen-year lease agreement for the same property.The transaction closed on March 9, 2010. Dantherm Power Transaction On January 18, 2010, we acquired a controlling interest in Denmark-based Dantherm Power, partnering with co-investors Danfoss A/S and Dantherm A/S.We are investing $6 million in Dantherm Power in two tranches between 2010 and 2012.We will also provide knowledge and intellectual property related to our fuel cell technology.In addition to its cash investment, Dantherm A/S will continue to provide operational support and collaborative sales and marketing activities through its worldwide sales organization.Danfoss A/S will invest cash, proprietary technology, expertise, as well as operational and commercial assistance through its network of 93 sites in 25 countries.Executives from each of Danfoss A/S, Dantherm A/S and Ballard formed a new board of directors for Dantherm Power. Dantherm Power develops clean energy backup power systems, utilizing Ballard's hydrogen fuel cell technology, for telecom equipment suppliers, including Motorola and Ericsson.The joint investment is expected to result in accelerated development of fuel cell backup power applications across Europe. Strategy We are focused on building a clean energy fuel cell solutions company.We provide our customers the positive economic and environmental benefits unique to fuel cell power.We plan to build value for our shareholders by developing, manufacturing, selling and servicing industry-leading fuel cell products to meet the needs of our customers in select target markets.We are focused on our core competencies of PEM fuel cell design, development, manufacture, sales and service. Over the past three years, we have focused our efforts on leveraging the inherent reliability and durability derived in our legacy automotive technology into non-automotive markets where demand is near term.Our initial target markets include: motive power (material handling and buses) and the stationary power (back-up power, supplemental power and distributed generation).We continue to support and supply fuel cells and technology to AFCC, and Daimler, and Ford on a profitable basis.Today, varying stages of commercialization activities are progressing in each of these markets in North America, Europe and Asia and we are actively considering other key non-automotive markets for which our products are well suited.We believe these markets represent a large global opportunity for fuel cell products.We are also confident that there are opportunities for our products in additional geographic markets as well as product extension opportunities in different applications. - 6 - Revenues from Market Segments In 2009, we operated in three market segments: (a) Fuel Cell Products and Servicing: fuel cell products and services for motive power (material handling and heavy-duty/buses markets) and stationary power (back-up power, supplemental power and distributed generation markets); (b) Contract Automotive: contract technical and manufacturing services primarily for Daimler, Ford and AFCC; and (c) Material Products: carbon fiber products primarily for automotive transmissions and gas diffusion layers ("GDLs") for fuel cells. - 7 - The following chart shows the percentage of total revenues derived from each segment, and the portion of revenues from each segment which arises from sales to investees and sales of products and services to other customers, for the years 2009 and 2008: 2009 2008 Revenues from Fuel Cell Products and Servicing Percentage of total revenues 51.7% 46.4% Portion representing sales to investees(1) 0.8% 8.1% Portion representing sales to customers other than investees 50.9% 38.3% Revenues from Contract Automotive Percentage of total revenues 19.6% 32.2% Portion representing sales to investees(2) 13.4% 15.7% Portion representing sales to customers other than investees 6.2% 16.6% Revenues from Material Products Percentage of total revenues 28.7% 21.3% Portion representing sales to investees Nil Nil Portion representing sales to customers other than investees 28.7% 21.3% As a result of completing the AFCC Transaction, we have been able to re-vector our business and establish a sharp focus on key commercial growth opportunities with near-term commercial prospects in our core fuel cell markets.We also bolstered our already strong balance sheet with $33 million in non-dilutive financing proceeds from the Superior Plus Transaction; approximately $34 million from monetizing our equity interest in AFCC; and approximately $20 million from the sale-and-leaseback of our head office building.This increase in cash reserves is expected to allow Ballard to execute its growth plan without any need for public market financing for the foreseeable future.In addition, we continue to build value for our shareholders by accelerating fuel cell adoption as evidenced by our supply agreements with Plug Power Inc. ("Plug Power") (and its customers, Central Grocers, Inc., Wal-Mart, Nestle, Cisco (1) In relation to Power Generation revenues, “investees” means Ebara Ballard Corporation. (2) In relation to Automotive revenues, “investees” means AFCC. - 8 - and others), BC Transit, FirstEnergy Corp., Baxi Innotech GmbH, ISE Corporation, Daimler AG, IdaTech LLC, Heliocentris Fuel Cells AG and FutureE Fuel Cell Solutions GmbH. Our Markets and Products Product Overview Ballard's product offering provides for a cost effective and flexible set of fuel cell power solutions.Ballard provided product in three distinct product classes: (1) Fuel cell stacks:Ballard provides fuel cells to OEM customers and system integrators (such as Plug Power) that use the stacks to produce power solutions.As the stack provider, Ballard is the power inside the system. (2) Fuel cell modules:Ballard builds the stacks into self-contained fuel cell modules that are plug-and-play into a larger system.As a module provider, we make it easier for systems companies (such as ISE Corporation) to create fuel cell systems (such as a fuel cell bus power train). (3) Fuel cell solutions:Ballard builds full systems that are designed to solve certain energy needs of our customer.As a solution provider Ballard builds up the stacks and modules into full systems that bring value to our customers.Ballard does this directly in distributed power (e.g., First Energy 1 megawatt system), and through Dantherm Power (e.g. Motorola telecommunications systems). We also design, develop, manufacture, sell and service carbon fiber materials that can be used in a variety of fuel cell and non-fuel cell applications. The timing of commercialization of our products will largely be influenced by the market rollout plans of our customers.The following table lists the key fuel cell and non-fuel cell products we currently produce, have under development or are testing. Motive Power Product Family: FCvelocity™Fuel Cell Products Product Name Application Status FCvelocity™-9SSL Material handling Sales to Original Equipment Manufacturers ("OEMs") and system integrators FCvelocity™-1020ACS Material handling Sales to OEMs and system integrators - 9 - Motive Power Product Family: FCvelocity™Fuel Cell Products Product Name Application Status FCvelocity™-HD6 Buses Sales to OEMs and system integrators Stationary Power Product Family: FCgen™Fuel Cell Products Product Name Application Status FCgen™-9SSL Back-up power & supplemental power In development and testing FCgen™-1020ACS Back-up power & supplemental power Sales to OEMs and system integrators FCgen™-1030 Residential heat and power Primarily sales under government sponsored programs FCgen™-1300 Back-up power & supplemental power Distributed generation In pilot production Product Family: Material Products Product Name Application Status AvCarb™ gas diffusion layer fuel cell products Fuel cells Sales to fuel cell developers Carbon friction materials Mainly automobile automatic transmissions Sales to OEM's or their suppliers. Fuel Cell Products and Servicing Motive Power Material Handling The material handling market includes target industrial vehicles such as forklifts, automated guided vehicles ("AGVs") and ground support equipment.Our initial focus is on Class 1, Class 2 and Class 3 battery-powered forklifts and AGVs. We believe fuel cell powered forklift trucks can offer significant productivity gains in high-throughput, - 10 - multi-shift distribution centre and warehouse operations when compared to incumbent battery technology.Our primary product for the material handling market is the FCvelocity™-9SSL, which is applicable to Class 1, Class 2 and Class 3 industrial forklift truck solutions in the North American market.We are also developing industrial forklift solutions based on the FCvelocity™-1020ACS, our second-generation air-cooled fuel cell product, and are performing evaluation trials with key end-users. Our principle customer in North America is Plug Power, a specialized system integrator working to achieve early penetration into the market by deploying its GenDrive™ battery pack replacement fuel cell systems.Plug Power has initiated or completed field trials and commercial deliveries to a number of end-users including: Wal-Mart Stores, Inc.; Bridgestone Firestone North America Tire, LLC; Sysco Corporation; H.E. Butt Grocery Company; Whole Foods; Coca-Cola; Genco; Wegmans; Nestle Waters; and Nissan North America, Inc.Some of Plug Power’s customers have completed the first phase of deployment of the technology and are now moving to larger trials and commercial orders, for which we are supplying our FCvelocity™-9SSL fuel cell product.For example, 220 Plug Power GenDrive systems are deployed at a new "greenfield fuel cell only" distribution center operated by Central Grocers, Inc. in Joliet, Illinois. Plug Power has, until now, offered commercial GenDrive systems using Ballard fuel cells for Class 1 counter balance lift trucks and for Class 3 pallet trucks.In 2010, Plug Power will also be selling a new GenDrive system designed for Class 2 reach trucks, using Ballard fuel cells.Availability of a system for Class 2 forklift trucks will fill out Plug Power's product portfolio and should more readily enable full facility conversions, which will help advance market penetration. Plug Power continues to make progress deploying the GenDrive solution at key end user locations with funding from the Department of Energy.Class 1 GenDrive units have been installed at Anheuser Busch and FedEx.Sysco (Houston, TX) has installed Class 3 GenDrive units in a new "greenfield" warehouse facility and is planning deployment of Class 2 GenDrive systems later in 2010.In addition, Plug Power has announced orders from Wegmans, Whole Foods and Coca-Cola for deployment in 2010. In order to support market growth, we will continue to pursue cost reduction of our FCvelocity™-9SSL fuel cell product. In 2008, we reduced the cost of this fuel cell product by 36% with the introduction of a new product version.Since 2008, we have been developing a high-performance, low-cost membrane electrode assembly ("MEA") that we anticipate will be integrated into the FCvelocity™-9SSL fuel cell product for sales starting in 2010, helping to achieve further cost reduction of at least 20% from 2008 levels. Heavy-Duty/Buses - 11 - The addressable market for fuel cell buses today is comprised of transit buses, which offer several advantages over automobiles for the adoption of fuel cell technology. Buses rely on centralized fuelling depots that simplify the hydrogen infrastructure requirements. Transit buses are government-subsidized, enabling the purchase of pre-commercial fleets. In addition, their design volume and drive cycle requirements are less demanding. On August 3, 2007, BC Transit announced the contract award for the supply of up to 20 fuel cell hybrid buses.The consortium of New Flyer Industries (coach manufacturer), ISE Corporation (hybrid drive integrator) and Ballard (fuel cell module supplier) built the buses.On October 3, 2009, the first bus in BC Transit's fleet of 20 hydrogen fuel cell buses was introduced.Starting in January 2010, all 20 buses were commissioned at New Flyer and sent to Victoria, British Columbia for acceptance tests by BC Transit.These buses operated in revenue service in Whistler, British Columbia during the 2010 Olympic Winter Games. On November 13, 2007, the City of London, England announced the contract award for the supply of five fuel cell hybrid buses to be delivered in 2009. These buses will begin revenue service in London in 2010. The consortium of Wrights Bus Ltd. (coach manufacturer), ISE Corporation (hybrid drive integrator) and Ballard (fuel cell module supplier) will build the buses.Two 75kW FCvelocity™-HD6 modules were shipped to ISE Corporation in September and October 2008, respectively.The first London bus started integration in late 2008, and started commissioning and testing in February 2009. On January 11, 2010, Ballard received a sales order for five FCvelocity™-HD6 modules from Advanced Public Transportation Systems bv ("APTS"), a specialty bus OEM in The Netherlands, part of the VDL Group.The 150–kilowatt power modules will be installed and integrated by Vossloh-Kiepe with hybrid electric drive systems in 18-metre (60 foot) articulated Phileas buses manufactured by APTS.Phileas is a new concept for passenger transport on high frequency dedicated bus lanes. All the power modules will be shipped to APTS by the second quarter of 2010 and the first APTS Phileas bus incorporating a Ballard power module will be produced this year.Two Phileas buses powered by Ballard fuel cell modules will be operating in Cologne, Germany and two will be operating in Amsterdam.APTS currently has 70 Phileas buses in operation worldwide. We will continue to seek new opportunities in other markets including electrified light rail transit, yard-switching locomotives and marine auxiliary power, and continue to provide service support for our existing fifth-generation bus fleets, utilizing P5 fuel cell products. - 12 - Stationary Power Back-up Power and Supplemental Power Our focus in the back-up power and supplemental power markets is on the telecommunications industry, which is currently dominated by batteries and diesel generators. The back-up power market is characterized by infrequent power demand, where outages typically occur monthly or less frequently and last less than eight hours; whereas the supplemental power market is characterized by often daily outages lasting 4-8 hours or more. With increasing demand for more reliable communications networks and longer duration back-up time, we believe fuel cell products offer significant operating cost savings to the end user. In some geographic regions such as the European Union and the United States, regulatory pressure on telecommunications service providers for infrastructure back-up time of eight hours or longer is, we believe, creating greater interest in fuel cells as a preferred back-up power solution.The FCgen™-1020ACS fuel cell product is our primary product to support the early commercialization of fuel cell products in the back-up power market. In 2006, we supplied a small number of FCgen™-1020ACS fuel cell products to potential customers for evaluation and testing purposes. We also entered into a funded United States government contract to develop and demonstrate an extended duration back-up power solution for the United States Department of Defence’sContinuity of Operations Project in collaboration with Plug Power.In 2007, we entered into a second phase of this contract to continue the development of the product in collaboration with Plug Power, and to significantly reduce the cost of fuel cell products for volume commercialization.We also entered into a two-year supply agreement with Dantherm Air Handling A/S ("Dantherm Air") to supply 646 kW of FCgen™-1020ACS fuel cell products. Through our development efforts, we expect to reduce our product costs to make the FCgen™-1020ACS fuel cell product competitive with current battery costs on a capital basis. We also plan to enhance the versatility of our back-up power products to accept fuels such as methanol, propane and natural gas, in addition to hydrogen. During 2008, over 700 fuel cell product units were shipped to back-up power customers in various global telecom markets.We signed two supply agreements with IdaTech LLC ("IdaTech") for the delivery of FCgen™-1020ACS fuel cell products for use in IdaTech’s iGen™ and ElectraGen™ family of products.In addition, Dantherm Air continued to make progress in product deployments primarily in the European Tetra market. In October 2008, Ballard entered into a supply agreement with IdaTech and ACME to develop and supply to the Indian market a 5kW natural gas fuelled supplemental power system that is expected to be directly competitive with diesel - 13 - generators on a life cycle basis. Subject to meeting product design and acceptance criteria, the agreement contemplated the development and sale of approximately 300 direct hydrogen fuelled units based on our FCgen™-1020ACS fuel cell, followed by the development and sale of approximately 9,700 natural gas fuelled units based on our proposed FCgen™-1300 fuel cell product.The 300 direct hydrogen units were delivered during 2009.Due to concerns with the supply base needing to meet cost and volume targets, in November of 2009, IdaTech announced the need to delay the launch of the natural gas product to a point in time later than allowable under the original contract.The supply agreement was terminated and replaced with a more flexible distribution agreement with ACME.All parties continue to believe in the potential for volume sales of fuel cell products in the Indian telecommunications market and will continue to develop the appropriate market channels to capitalize on the opportunity. Although Ballard dissolved the Ebara joint venture company, it will continue to sell its FCgen™-1030v3 fuel cell product for applications such as residential cogeneration, including supply of this product to Baxi Innotech GmbH ("Baxi Innotech") for the German Callux Project.On March 11, 2009, Ballard entered into a three-year supply agreement with Baxi Innotech, the leading European developer and manufacturer of fuel cell micro combined heat and power ("mCHP") units.Under the agreement, Baxi Innotech will exclusively purchase Ballard fuel cells through to the end of Phase 2 of the German Callux Project, scheduled to conclude in 2012. Distributed Generation Utilization of our PEM fuel cell products for large scale distributed generation ("DPG") is an exploratory new market for Ballard.We first entered into this space in 2009, with the announcement of the supply agreement to deliver a one megawatt solution to FirstEnergy, an Ohio based energy company, for use in a utility load management demonstration project.We are providing a complete turnkey power generation solution to FirstEnergy, rather than supplying fuel cell stacks to a systems integrator; this is a different channel strategy than our other stationary segments, and one we feel is appropriate to seed this market.Delivery of this unit is targeted for the first quarter of 2010, and will serve as an important reference site for underpinning future growth in this market. We have a strategic goal in 2010 to book the first DPG project utilizing by-product hydrogen.Market research has shown that there is a large niche opportunity for fuel cell solutions where two key factors exist: 1) the presence of low cost by-product hydrogen, and 2) a feed-in-tariff program or renewable portfolio standard legislation to underpin the demand for clean electricity generation.With a fuel cell system, the by-product hydrogen can be used to produce electricity that is either sold back to the grid, through the electric utility, or used to offset power demands on site.Power production through fuel cells is the highest efficiency, most environmentally responsible way to utilize the hydrogen.Although it is too soon to say how large this market will be for - 14 - Ballard in the future, initial indications show that the addressable market is in the order of 500 – 1000 MW, from primary sources of by-product hydrogen only. The first generation 1 MW DPG unit for FirstEnergy utilized our motive power fuel cells.The second generation, currently under development, is a modular 1 MW unit, comprised of three independent power banks that enable high overall uptime and power availability.The core building block is the FCgen™-1300 fuel cell platform, which is used in telecom backup power applications in India; the volume demand for this market will help to drive down the cost of the fuel cell stack for distributed power generation.In addition to being the lowest cost option, this platform enables the highest efficiency system design. Contract Technical Services and Manufacturing Services We provide AFCC with manufacturing, testing and other engineering services. The areas of service selected were those in which a longer-term synergy of efforts to meet both Ballard and AFCC requirements could be met.We manufacture for Daimler the fuel cell products required for their existing vehicle programs. We provide manufacturing engineering services and manufacture experimental and prototype fuel cell products for AFCC’s research and product development requirements. We provide AFCC with both failure analysis services and fuel cell test stand maintenance. We also provide services in the area of engineering simulation and modeling. We also provide short-term information technology and EH&S support services to AFCC. We anticipate providing AFCC with these services at least through 2010, but our service contracts may be terminated by AFCC with six-months notice.AFCC’s requirement for our services is dependent on, among other things, the continued funding of their operations by Daimler and Ford, which is not certain, especially given current economic conditions. Material Products We develop, manufacture and sell carbon-based engineered material products into a variety of markets. These products are in the form of roll goods as either woven carbon fiber textile fabrics or as carbon fiber papers.A major application for carbon fiber fabrics is the friction surface in torque converters for light vehicle automatic transmissions.We are a Tier 1 supplier with QS-9000 and TS-16949 quality certification.In 2008, we were awarded a five-year extension to our exclusive supply contract for this product by one of our automotive manufacturing customers, valued at more than $40 million.However, given the recent economic conditions, particularly in the automotive sector, the total product ordered has been less than the amount stipulated in the contract.On the other hand, the use of our product is expanding at a second - 15 - automotive OEM and expanding globally with applications in Europe and the Far East. Orders have increased in late 2009 and this trend has continued into 2010. Beyond automatic transmissions, we supply carbon fiber friction materials for use in wet brake systems for off-road heavy-duty construction and mining equipment and for use in the sporting goods market.To grow and diversify in this market, we are working with a number of Tier 1 and Tier 2 automotive suppliers to develop and incorporate our carbon fiber products in new drivetrain applications, including dual clutch transmissions. A GDL is a significant component at the core of the fuel cell, allowing the uniform diffusion of hydrogen and air towards the electrocatalyst, and releasing water as the chemical reaction is complete.The quality of the GDL plays an important role in the overall performance and cost of a fuel cell.Our AvCarb™ GDL materials are available in continuous rolls, and are designed to enable MEAs to be manufactured using high-speed automated assembly techniques. The first two members of this family of products are the
